Se me NHN BD on kk. WH KYO —

we BRO KR KH RO we mm mm mm mm mem
> &» NY -F-e CO CO Fe NH DAB uF B&B KRY —- S&S

2

wn

26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LIGHTSIDE TECHNOLOGIES LLC,
Plaintiff,
V.
TTE TECHNOLOGY, INC., and TCL
COMMUNICATIONS
TECHNOLOGY HOLDINGS
LIMITED,

Defendants.

Civil Action No. 5:19-cv-01458-AG-SP

ORDER RE NOTICE OF
VOLUNTARY DISMISSAL OF
DEFENDANTS

 

 

The Court has reviewed the NOTICE OF VOLUNTARY DISMISSAL OF
DEFENDANTS, and it is hereby ORDERED that:

The request is GRANTED.

Lightside Technologies LLC hereby voluntarily dismisses without prejudice all

Defendants from this action, with each side bearing their own attorney’s fees and costs.

IT IS SO ORDERED.

Dated:_January 13, 2020

mo

 

ANDREWY. GUILFORD
UNITED STATES DISTRICT JUDGE

 

ORDER RE NOTICE OF VOLUNTARY
DISMISSAL OF DEFENDANTS

CASE No. 5:19-cv-01458-A G-SP

 
